Case 1:20-cv-04659-GBD Document 64 Filed 07/27/21 Page 1of9

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

FEDERAL INSURANCE COMPANY,
Interpleader Plaintiff, : CASE No. 1:20-cv-04659
v.

PIXARBIO CORPORATION, FRANCIS
REYNOLDS, KENNETH STROMSLAND,
THE MINTZ FRAADE LAW FIRM P.C,,
BALLARD SPAHR, LLP, CARTER,

LED YARD & MILBURN LLP, CONRAD
O’BRIEN P.C., OB9ERMAYER, REBMANN,
MAXWELL & HIPPEL LLP and

EVIDOX, LLC

Interpleader Defendants.

 

STIPULATED PROTECTIVE ORDER

The Court having found that good cause exists for issuance of an appropriately tailored
confidentiality order governing the pre-trial phase of this action, and the parties having stipulated
to the following provisions, it is hereby ORDERED that any person subject to this Order —
including without limitation the parties to this action, their attorneys, representatives, agents,
experts and consultants, acting as such, all third parties providing discovery in this action, and all
other interested persons with actual or constructive notice of this Order shall adhere to the
following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

1, Any person subject to this Order who receives from any other person any
“Discovery Material” (i.e., information of any kind provided in the course of discovery in this
action) that is designated as “Confidential” pursuant to the terms of this Order shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

 
Case 1:20-cv-04659-GBD Document 64 Filed 07/27/21 Page 2 of 9

2. The person producing Discovery Material may designate as “Confidential” any
portion thereof that contains non-public business, commercial, financial, or personal information,
the public disclosure of which is either restricted by law or would likely, in the good faith opinion
of the producing person, seriously harm the producing person’s business, commercial, financial,
or personal interests or cause the producing person to violate his, her, or its privacy or
confidentiality obligations to others. Where the confidential portion is reasonably separable from
the nonconfidential portion, via redaction or otherwise, only the confidential portion shall be so
designated.

3. With respect to the confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the producing person or that person’s counsel may designate
such portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the
document or protected portion in a manner that will not interfere with legibility or audibility.
Deposition testimony may be designated as “Confidential” either on the record during the
deposition or in writing within five (5) business days of receipt of the transcript. If so designated,
the final transcript of the designated testimony shall be bound in a separate volume and marked
“Confidential Information Governed by Protective Order” by the reporter.

4. If at any time prior to the trial of this action, a producing person realizes that some
portion of Discovery Material that that person previously produced without limitation should be
designated as “Confidential,” the producing person may so designate that portion by promptly
notifying all parties in writing. Such designated portion of the Discovery Material will thereafter
be treated as Confidential under the terms of this Order. In addition, the producing person shall
provide each other party with replacement versions of such Discovery Material that bears the

“Confidential” designation within two (2) business days of providing such notice.

 
 

Case 1:20-cv-04659-GBD Document 64 Filed 07/27/21 Page 3 of 9

Any materials or documents already in the possession of a party, prior to its

production herein, shall not be subject to this Confidentiality Order.

Who May Receive Confidential Materials

6.

No person subject to this Order, other than the producing person, shall disclose any

Confidential Discovery Material to any other person whomsoever, except to:

a.

b.

the parties to this action;

counsel for the parties in this action, including any paralegal, clerical or other
assistant employed by such counsel and assigned specifically to work on this action;
as to any document, its author, its addressee, and any other person shown on the
face of the document as having received a copy;

any witness who counsel for a party in good faith believes may be called to testify
at trial or deposition in this action, provided such person has first executed a Non-
Disclosure Agreement in the form annexed hereto;

any person retained by a party to serve as an expert witness or consultant or
otherwise provide specialized advice to counsel in connection with this action,
provided such person has first executed a Non-Disclosure Agreement in the form
annexed hereto;

stenographers and video technicians engaged to transcribe or record depositions
conducted in this action;

independent photocopying, graphic production services, or other litigation support
services employed by the parties or their counsel to assist in this action, including
computer service personnel performing duties in relation to a computerized

litigation system;

 
Case 1:20-cv-04659-GBD Document 64 Filed 07/27/21 Page 4 of 9

h. the Court and its staff; and any other person whom the producing person, or other
person designating the Discovery Material “Confidential,” agrees in writing may
have access to such Confidential Discovery Material.

7. Prior to the disclosure of any Confidential Discovery Material to any person
referred to in subparagraphs 6(d) or 6(e) above, such person shall be provided by counsel with a
copy of this Protective Order and shall sign a Non-Disclosure Agreement, in the form annexed
hereto, stating that that person has read this Order and agrees to be bound by its terms. Counsel
shall retain each signed NonDisclosure Agreement, hold it in escrow, and produce it to opposing
counsel either prior to such person being permitted to testify (at deposition or trial) or at the
conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action

8. Any person who either objects to any designation of confidentiality, or who, by
contrast, requests still further limits on disclosure (such as “attorneys’ eyes only,” reserved for
extraordinary circumstances), may at any time prior to the trial of this action serve upon the
designating person and all other parties a written notice stating with particularity the grounds of
the objection or request. If agreement cannot be reached promptly, counsel for all affected persons
shall request a joint telephone call with the Court to obtain a ruling.

9. Notwithstanding the designation of material as “Confidential” in discovery, there
is no presumption that such Confidential Discovery Material will be filed with the Court under
seal. The parties shall follow Judge Daniels’ Individual Practices § I.D with respect to pretrial
requests for filing under seal.

10. All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial,

 
Case 1:20-cv-04659-GBD Document 64 Filed 07/27/21 Page 5 of 9

even if such material was previously designated as Confidential or sealed during pretrial
proceedings.

11. Each person who has access to Confidential Discovery Material shall take all due
precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

12. If, in connection with this litigation, and despite having taken reasonable steps to
prevent the disclosure of information that it claims is subject to a claim of attorney client privilege
or attorney work product, a producing person inadvertently discloses information subject to a claim
of attorney-client privilege or attorney work product protection (“Inadvertently Disclosed
Information”), such disclosure, in itself, shall not constitute or be deemed a waiver or forfeiture of
any claim of privilege or work product protection with respect to the Inadvertently Disclosed
Information and its subject matter.

13. Ifa disclosing person makes a claim of inadvertent disclosure, all receiving persons
shall, within five (5) business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that all such information has been returned or
destroyed.

14. Within five (5) business days of the notification that such Inadvertently Disclosed
Information has been returned or destroyed, the disclosing person shall produce a privilege log
with respect to the Inadvertently Disclosed Information.

15. If a receiving person thereafter moves the Court for an order compelling production
of the Inadvertently Disclosed Information, that motion shall be filed under seal, and shall not
assert as a ground for entering such an order the mere fact of the inadvertent production. The

disclosing person retains the burden of establishing the privileged or protected nature of any

 

 
 

Case 1:20-cv-04659-GBD Document 64 Filed 07/27/21 Page 6 of 9

Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any party to
request an in camera review of the Inadvertently Disclosed Information.

Termination of the Litigation

16. This Protective Order shal] survive the termination of the litigation. Within 30 days
of the final disposition of this action, all Confidential Discovery Material and all copies thereof,
shall be promptly returned to the producing person, or, upon permission of the producing person,
destroyed.

17. During the pendency of this case only, this Court shall retain jurisdiction over all
persons subject to this Order to the extent necessary to enforce any obligations arising hereunder

or to impose sanctions for any contempt thereof.

Dated: July 26, 2021
LONDON FISCHER LLP

sf Maria Jorgelina Foglietta
Maria Jorgelina Foglietta
James T.H. Deaver

New York, NY 10038
212-972-1000

212-331-9483
mjfoglietta@londonfischer.com
jdeaver@londonfischer.com

Attorneys for Interpleader Plaintiff Federal
Insurance Company

BALLARD SPAHR LLP

s/_ John W. Scott

David L. Axelrod

John W. Scott

1735 Market St., Sist Floor
Philadelphia, PA 19103
215-864-8639
215-864-8635
axelrodd@ballardspahr.com
scott]@ballardspahr.com

Attorneys for Interpleader Defendant Ballard
Spahr, LLP

 
 

Case 1:20-cv-04659-GBD Document 64 Filed 07/27/21 Page 7 of 9

OBERMAYER, REBMANN, MAXWELL, &
HIPPEL, LLP

s/_ Matthew S. Olesh

Matthew S. Olesh

1500 Market Street, Suite 3400
Philadelphia, PA 19102
215-665-3043
matthew.olesh@obermayer.com

Atiorney for Interpleader Defendant
Obermayer, Rebmann, Maxwell, & Hippel, LLP

LAW OFFICES OF KRAMER, LLC

s/_Edward C. Kramer
Edward C. Kramer

260 Madison Ave. 16" Floor
New York, NY 10016

(212) 490-1616
eck@lawkram.com

Attorney for Interpleader Defendant Mintz
Fraade Law Firm, P.C.

McCUSKER, ANSELMI, ROSEN &
CARVELLI, P.C.,

s/_James Harry Oliyerio
James Harry Oliverio

805 Third Avenue, 12th Floor
New York, NY 10022
(973)-457-0125
jboliverio@marce.law

Attorney for Interpleader Defendant Xcellence,

Inc., Wb/a Xact Data Discovery 2.
o_O é —

SO ORDERED this

Shy
ay of ff a

CARTER LEDYARD & MILBURN LLP

s/_Aaron R. Cahn
Alan S. Lewis

Aaron R. Cahn,

2 Wall Street

New York, NY 10005
917-533-2524
lewis@clm.com
cahn@clm.com

Attorneys for Interpleader Defendants Kenneth
Stromsland, and Carter, Ledyard & Milburn LLP

CONRAD O'BRIEN, P.C.

s/ Andrew _K, Garden

Andrew K. Garden

1500 Market Street Center Square W. Tower., Suite
3900

Philadelphia, PA 19102

215-864-9600

agarden@conradobrien.com

Attorney for Interpleader Defendant Conrad
O’Brien, P.C.

021

LI b Dow

 

J The norgtle George B. Daniels
— HON, CEGUGE DT. DANIELS
Pn 1D ones

 
Case 1:20-cv-04659-GBD Document 64 Filed 07/27/21 Page 8 of 9

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

FEDERAL INSURANCE COMPANY,
Interpleader Plaintiff, : CASE No. 1:20-cv-04659
V.

PIXARBIO CORPORATION, FRANCIS
REYNOLDS, KENNETH STROMSLAND,
THE MINTZ FRAADE LAW FIRM P.C,,
BALLARD SPAHR, LLP, CARTER,

LED YARD & MILBURN LLP, CONRAD
O’BRIEN P.C., OBERMAYER, REBMANN,
MAXWELL & HIPPEL LLP and

EVIDOX, LLC

Interpleader Defendants.

NON-DISCLOSURE AGREEMENT

1, [print name], acknowledge that I have read and

 

understand the Protective Order in this action governing the non-disclosure of those portions of
Discovery Material that have been designated as Confidential. I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes of this litigation and that at the
conclusion of the litigation I will return all discovery information to the party or attorney from
whom I received it. By acknowledging these obligations under the Protective Order, | understand
that I am submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

Dated:

 

[Signature]

 
Case 1:20-cv-04659-GBD Document 64 Filed 07/27/21 Page 9 of 9

CERTIFICATE OF SERVICE
The undersigned attorney certifies that, on this date, he caused to be served copies of the

foregoing Stipulated Protective Order, upon all counsel of record via filing the same via the

Court’s ECF/CM system.

Dated: July 27, 2021

/s/ John W. Scott

John W. Scott

BALLARD SPAHR LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Telephone: 215.665.8500

Plog Las 1 § DMEAST #45526145 v4 10

 
